DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 26 April 2022, claim(s) 1, 3, 11, 15-17, 19, and 20 is/are amended per Applicant’s request. Claim(s) 2, 6, and 18 is/are cancelled. Therefore, claims 1, 3-5, 7-17, 19, and 20 are presently pending in the application, of which, claim(s) 1, 16, and 17 is/are presented in independent form.

No IDS has been received.

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejection of claims 2 and 18 is withdrawn in view of their cancellation.

The previously raised 101 rejection of claims 17-20 as not drawn to at least one of the four categories of patent eligible subject matter is withdrawn. The Applicant has amended the claims to claim only a non-transitory carrier medium, which makes the claims patent-eligible under 35 USC 101. See Kappos, Subject Matter Eligibility of Computer Readable Media, memoranda, signed 26 January 2010, retrievable at <URL: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf>.

The previously raised 101 rejection of claims 1, 3-5, 7-17, 19, and 20 as directed to an abstract idea without significantly more is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-5, 7-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of determining and analyzing information. 
With respect to the independent claims, this judicial exception is not integrated into a practical application because the additional elements ( “processor”, “computer-readable medium”, and “one or more memories”) are generic computing components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Dependent claims 8, 14, and 15 similarly recite additional elements that are attempts to limit the abstract idea to a particular field of use (e.g. “one or more files, one or more file systems, and one or more directories” and “[inline as part of/offline not as part of] an I/O or data path” is merely placing the abstract idea within a generic computer system). The other dependent claims offer nothing more than additional abstract mental process steps or descriptions of the data that is stored.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than field of use limitations and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Response to Arguments
Applicant's arguments filed 26 April 2022 with respect to the rejection under 35 USC 101 as insignificantly more than an abstract idea have been fully considered but they are not persuasive. The applicant argues only that “Claim 1 recite[s] additional elements that clearly integrate the abstract idea into a practical application” and that it “appl[ies] or use[s] that abstract idea in a meaningful way by imposing meaningful limits on practicing the abstract idea.” But the application does not describe what additional elements they believe would integrate the abstract idea into a practical application or how the claimed invention imposes meaningful limits on practicing the abstract idea. As the applicant has not shown how the claimed invention is significantly more than the abstract idea, the examiner is unpersuaded and the rejection is maintained.
Applicant’s arguments, see pages 14-15, filed 26 April 2022, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  The novelty rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165